Citation Nr: 0308820	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  94-12 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of zero percent for 
status post right inguinal herniorrhaphy scar.

2.  Entitlement to a rating in excess of zero percent for 
chronic bronchitis, pulmonary tuberculosis, inactive.

3.  Entitlement to a rating in excess of zero percent for 
status post tuberculosis of the larynx, inactive.

4.  Entitlement to a rating in excess of zero percent for 
allergic rhinopharyngitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from July to December 
1960, September 1961 to August 1963, and from November 1963 
to July 1986.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1988 rating decision 
of the Department of Veterans Affairs (VA) regional office 
(RO) in San Juan, Puerto Rico, in part of which the RO 
granted entitlement to service connection for: status post 
right inguinal herniorrhaphy scar; chronic bronchitis, 
pulmonary tuberculosis, inactive; status post tuberculosis of 
the larynx, inactive; and allergic rhinopharyngitis.  The RO 
assigned zero percent ratings for each of these disabilities.

In November 1996, the Board remanded the issues which are the 
subject of this decision to the RO for conduct of a VA 
examination of his right inguinal herniorrhaphy scar, and for 
readjudication by the RO, including rating the claimed 
respiratory disorders pursuant to revised regulations that 
became effective in October 1996.

The veteran has not perfected appeals of the RO's decisions 
denying service connection for post-traumatic stress disorder 
(PTSD) and disease associated with exposure to herbicide 
agents while serving in the Republic of Vietnam.  
Consequently, these matters are not now before the Board on 
appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the appellant's claims now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The appellant has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  The veteran's disability from status post right inguinal 
herniorrhaphy scar is not manifested by any clinical findings 
of functional impairment such as limitation of motion, or by 
a scar that is objectively tender or painful, poorly 
nourished, or repeatedly ulcerative, or has underlying soft 
tissue damage, or frequent loss of covering of the skin over 
the scar.

4.  The veteran's disability from chronic bronchitis, 
pulmonary tuberculosis, inactive, is manifested by subjective 
complaints of dyspnea with exertion, without clinical 
findings of abnormal pulmonary or airways function.

5.  The veteran's disability from status post tuberculosis of 
the larynx, inactive, is manifested by an in-service history 
of laryngitis, and subjective complaints of post-nasal drip 
and sore throat, without clinical findings such as hoarseness 
or chronic effects on the vocal cords such a polyps, 
thickening of the cords, submucousal infiltration, or 
inflammation of the vocal cords or mucous membranes. 

6.  The veteran's disability from allergic rhinopharyngitis 
is manifested by subjective complaints of post-nasal drip and 
sore throat, without objective clinical findings of nasal 
polyps, breathing obstruction, purulent discharge, or other 
abnormal clinical findings.




CONCLUSIONS OF LAW
1.  The duty of the Department of Veterans Affairs (VA) to 
assist in the development of the veteran's claim and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).

2.  The criteria for a compensable rating for status post 
right inguinal herniorrhaphy scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.118, Diagnostic Code 7805 (2002).

3.  The criteria for a compensable rating for chronic 
bronchitis, pulmonary tuberculosis, inactive, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Codes 6600, 6731 
(2002).

4.  The criteria for a compensable rating for status post 
tuberculosis of the larynx, inactive, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.97, Diagnostic Code 6515 (2002).

5.  The criteria for a compensable rating for allergic 
rhinopharyngitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6501 (prior to October 7, 1996) and 
Diagnostic Code 6522 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran contends that his service-connected disabilities 
from status post right inguinal herniorrhaphy scar, chronic 
bronchitis, pulmonary tuberculosis, inactive, status post 
tuberculosis of the larynx, inactive, and allergic 
rhinopharyngitis have worsened and warrant ratings higher 
than zero percent.

For the following reasons and bases, the Board concludes that 
the criteria for higher ratings are not met.

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2002).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and that 
this distinction may be important in terms of determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson, 12 Vet. App. at 
126 (emphasis in original).  In Fenderson, the Court held 
that the rule articulated in Francisco v. Brown did not apply 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Court held in 
Francisco that, although VA regulations require review of the 
entire recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over current medical 
findings and that, where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern.  Instead, in Fenderson, the Court held 
that, where a veteran appealed the initial rating assigned 
for a disability, "staged" ratings could be assigned for 
separate periods of time based on facts found.  Fenderson, 12 
Vet. App. at 126.  Concerning this difference, the Court 
stated that the distinction "may be important . . . in terms 
of determining the evidence that can be used to decide 
whether an original rating on appeal was erroneous . . . ."  
Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the . . . .claim as one for 
an '[i]ncreased evaluation" . . . rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, 12 Vet. App. at 132.  The Court then 
indicated that "this distinction is not without importance in 
terms of VA adjudicative actions," and remanded the matter 
for the issuance of a SOC.  Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO identified 
the issue on appeal in the September 2002 supplemental SOC 
not as a claim for an "increased" disability rating for the 
service-connected condition but rather as "Evaluation of" the 
service-connected conditions herein considered.  Also, the 
supplemental SOC provided the appellant with the appropriate 
applicable regulations and an adequate discussion of the 
basis for the RO's assignment of the initial disability 
evaluation for the service-connected condition.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluations assigned to his service-connected conditions.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).



A.  Status Post Right Inguinal Herniorrhaphy Scar

Service medical records indicate that the veteran underwent a 
right inguinal herniorrhaphy in June 1978.  A service medical 
record dated in December 1978 contains an impression of rule 
out left inguinal hernia.  Another note dated in the same 
month describes the veteran as status post right inguinal 
hernia repair in June 1978.  Service medical records show 
that the veteran sought medical treatment in January and 
February 1983 with complaints that included left lower 
quarter pain radiating to his left testicle and left leg.  An 
examiner noted an impression of possible hernia.  During a 
periodic examination in March 1984, an examiner noted that 
the veteran had a herniorrhaphy scar on his right lower 
quarter.  When examined in April 1985, an examiner noted an 
impression of possible left inguinal hernia.  At the time of 
his February 1986 medical examination for separation from 
service, the veteran reported a history of rupture/hernia.  
An examiner elaborated that the veteran had had a 
herniorrhaphy without sequelae.

A report of a VA gastrointestinal examination dated in 
October 1986 contains an impression of right inguinal 
herniorrhaphy.  The report does not contain any clinical 
findings related to that diagnosis other than a finding of a 
well-healed surgical scar.

The veteran was granted service connection for status post 
right inguinal herniorrhaphy scar by the RO's January 1988 
rating decision.  The associated disability was rated zero 
percent, effective from the date of the day following his 
separation from service.  The zero percent rating has been in 
effect since that time.

The veteran's disability from status post right inguinal 
herniorrhaphy scar has been rated by the RO utilizing 
Diagnostic Code 7805.  That diagnostic code, both before and 
after revisions which became effective on August 30, 2002, 
provided for rating "scars, other" on the basis of 
limitation of function of the part affected.  Consequently, 
the Board concludes that its consideration of the revised 
rating criteria does not prejudice the veteran in this 
instance.  Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby).  

The Board notes, however, that the rating criteria under 
Diagnostic Codes 7803 and 7804 have been slightly revised.  
Formerly, nondisfiguring scars that are not the result of 
burns, and that are poorly nourished, with repeated 
ulceration, or tender and painful on objective demonstration, 
would be assigned a 10 percent rating under Diagnostic Code 
7803 or 7804, respectively.  Under the revised criteria 
effective in August 2002, nondisfiguring superficial scars 
that are unstable or painful on examination are assigned a 10 
percent rating under Diagnostic Code 7803 or 7804, 
respectively.  The revised regulation provides that a 
superficial scar is one that is not associated with 
underlying soft tissue damage, and an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).

The veteran appealed the initial noncompensable disability 
evaluation assigned at the time of the grant of service 
connection in 1988.  As his appeal was pending at the time 
the applicable regulations were amended, he is entitled to 
consideration under whichever set of regulations--old or new-
-provide him with a higher rating.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

During the VA examination in October 1986, an examiner 
reported that the residual scar from right inguinal 
herniorrhaphy scar was well healed.  However, the veteran 
testified in October 1988 that his right inguinal 
herniorrhaphy scar was red and painful.  Nonetheless, the 
record does not show that he has had complaints, diagnoses, 
or treatment associated with residuals of his right inguinal 
herniorrhaphy.

The veteran was given another VA skin examination in August 
1997.  He referred to pain and inflammation in the area of 
the right inguinal herniorrhaphy scar.  On examination, there 
was no objective evidence of a scar on the right inguinal 
region.  The pertinent diagnosis was right inguinal 
herniorrhaphy by history.

The Board has considered the veteran's disability from right 
inguinal herniorrhaphy scar under both the former and revised 
regulations pertaining to the rating of disabilities 
associated with skin disorders.  The Board finds that neither 
the former nor the revised regulations are more favorable to 
the veteran, as he does not meet the criteria for a higher 
(compensable) rating under either rating criteria.  This is 
so because, the scar is nondisfiguring, and is superficial 
and stable, without objective findings that it is painful, 
ulcerative, or poorly nourished.  There are no clinical 
findings that the scar results in any functional impairment.  
Therefore, the criteria for a compensable rating are not met 
under either the former or revised regulations.  

The Board has also considered the possible application of 
38 C.F.R. § 4.40 and 4.41 and the Court's holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, it is apparent 
from the clinical findings in the claims file that this scar 
is superficial and does not affect any part of his 
musculoskeletal system.  Further, if the scar were 
objectively painful or tender, such manifestations would be 
compensable under Diagnostic Code 7804.  Similarly, if the 
scar affected function of a body part, then the scar would be 
ratable under 7805 based on impairment of function.  The 
Board finds there is no such impairment.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's disability from this scar, as 
discussed above, has not approximated the criteria for the 
next higher schedular evaluation during the pendency of his 
claim.  Consequently, a compensable rating is not warranted 
for any period.  See Fenderson, supra.

B.  Chronic Bronchitis, Pulmonary Tuberculosis, Inactive

Service medical records show that the veteran was 
hospitalized in May 1974 for treatment of symptoms diagnosed 
as tuberculous bronchitis.  He was discharged after one month 
when his sputum tests converted to negative.  Several 
subsequently dated treatment notes contain diagnoses of 
bronchitis.  His history of tuberculosis was noted at the 
time of his February 1986 medical examination for separation 
from service.  When examined in a pulmonary clinic in March 
1986, an examiner reported that there was no evidence of 
active tuberculosis.  A chest X-ray was unremarkable.

The veteran was granted service connection for chronic 
bronchitis, pulmonary tuberculosis, inactive, by the RO's 
January 1988 rating decision.  The associated disability was 
rated zero percent, effective from the date of the day 
following his separation from service.  The zero percent 
rating has been in effect since that time.

The RO rated the veteran's disability from chronic 
bronchitis, pulmonary tuberculosis, utilizing Diagnostic 
Codes 6600 and 6731.  

Under the former Diagnostic Code 6600, chronic bronchitis 
with slight cough, no dyspnea, and few rales is rated zero 
percent.  Moderate symptoms with considerable night or 
morning cough, and slight dyspnea on exercise, and scattered 
bilateral rales, is rated 10 percent.  A 30 percent rating is 
assigned for moderately severe symptoms such as persistent 
coughing at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exertion, rales 
throughout the chest, and beginning chronic airway 
obstruction.  A 60 percent rating is assigned for severe 
symptoms, with severe productive cough and dyspnea on slight 
exertion and pulmonary function tests indicative of severe 
ventilatory impairment.  A 100 percent rating is assigned for 
pronounced symptoms with copious productive cough and dyspnea 
at rest; pulmonary function testing showing a severe degree 
of chronic airways obstruction; with symptoms of associated 
severe emphysema or cyanosis and findings of right-sided 
heart involvement.

Under the former regulations, Diagnostic Code 6731 was 
utilized to evaluate chronic inactive pulmonary tuberculosis.  
Under former rating criteria effective after 1968, chronic 
inactive pulmonary tuberculosis with healed lesions and 
minimal or no symptoms is rated zero percent.  Where the 
residuals are definitely symptomatic with pulmonary fibrosis 
and moderate dyspnea on extended exertion, a 10 percent 
rating is assigned.  A 30 percent rating is assigned for 
moderate symptoms, with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by pulmonary 
function test.  A 60 percent rating is assigned for severe 
symptoms with extensive fibrosis, severe dyspnea on slight 
exertion with corresponding ventilatory deficit confirmed by 
pulmonary function tests with marked impairment of health.  A 
100 percent rating is assigned for pronounced symptom such as 
advanced fibrosis with severe ventilatory deficit manifested 
by dyspnea at rest, marked restriction of chest expansion, 
with pronounced impairment of bodily vigor.

The veteran appealed the initial assignment of a 
noncompensable disability evaluation in 1988.  Since then, 
there has been a change in the regulations applied to rate 
such disability.  As his appeal was pending when the 
applicable regulations were amended, the veteran is entitled 
to consideration under whichever set of regulations--old or 
new--provide him with a higher rating.  See Karnas, supra.

Under the revised regulations that became effective on 
October 7, 1996, there is a specific rating code for chronic 
bronchitis.  Under Diagnostic Code 6600, a 10 percent 
evaluation is assigned where forced expiratory volume in one 
second (FEV-1) is in the range from 71 to 80 percent of 
predicted value, or; the ratio of FEV-1 to forced vital 
capacity (FVC) is in the range from 71 through 80 percent, 
or; diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO(SB)) is in the range from 66 
through 80 percent of predicted.  A 30 percent rating is 
assigned where FEV-1 is in the range from 56 to 70 percent of 
predicted value, or; the ratio of FEV-1 to FVC is in the 
range from 56 through 70 percent, or; diffusion capacity of 
the lung for carbon monoxide by the single breath method 
(DLCO(SB)) is in the range from 56 through 65 percent of 
predicted.  A 60 percent rating is assigned where FEV-1 is in 
the range from 40 through 55 percent of predicted value, or; 
the ratio of FEV-1 to FVC is in the range from 40 through 55 
percent, or; DLCO(SB) is in the range from 40 through 55 
percent of predicted; or, maximum oxygen consumption of 15 to 
20 milligrams per kilogram per minute (ml/kg/min) (with 
cardiorespiratory limit).  A 100 percent rating is assigned 
where FEV-1 is less that 40 percent of predicted value, or; 
the ratio of FEV-1 to FVC is less than 40 percent, or; 
DLCO(SB) is less than 40 percent of predicted, or; maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; 
there is cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; the veteran requires outpatient 
oxygen therapy.  38 C.F.R. § 4.96, Diagnostic Codes 6600 
(2002).

Under the revised regulations, Diagnostic Code 6731 provides 
for  rating of chronic, inactive pulmonary tuberculosis, 
depending on specific findings, as residuals of interstitial 
lung disease, restrictive lung disease, or when obstructive 
lung disease is the major residual, as chronic bronchitis.  
After a thorough review of the entire record, the Board has 
not seen any such specific findings.

During an October 1986 VA examination, the veteran complained 
of respiratory difficulty with effort.  The examiner noted 
that the veteran had a long history of cigarette smoking.  On 
clinical examination, he had "normal ventilation."  An X-
ray showed no evidence of pulmonary pathology.  An examiner 
noted an impression of chronic bronchitis with minimal 
obstruction to airflow and air trapping.

VA outpatient treatment records in the claims file do not 
show treatment of a chronic respiratory disability.  At a VA 
Agent Orange examination in September 1987, the veteran 
reported that he was generally in good health.  He had 
complaints of recurrent pain in his right chest.  On physical 
examination, his nose and throat had no lesions.  His lungs 
were clear.  His heart had normal sinus rhythm, without 
murmurs or gallops.  His extremities showed no edema or 
cyanosis.

When the veteran testified in October 1988, he denied having 
ever had tuberculosis in his lungs.  

At a May 2002 VA respiratory examination, the veteran gave a 
history of in-service episodes of bronchitis and one episode 
of pneumonia, but denied a history of recent or recurrent 
episodes of bronchitis and pneumonia.  He also denied having 
productive cough, sputum, hemoptysis, and anorexia.  He did 
have complaints of dyspnea on exertion climbing two flights 
of stairs.  The examiner noted that the veteran had no 
history of asthma.  On examination, he appeared well 
nourished and in no apparent acute distress.  His heart had 
regular rhythm.  Chest expansion was symmetrical.  His lungs 
were clear to auscultation.  There were no wheezes, rales, or 
rhonchi.  His extremities had no clubbing or cyanosis.  There 
was no history of cor pulmonale, right ventricular 
hypertrophy, or pulmonary hypertension.  The veteran denied 
weight loss or gain.  The examiner reported no description of 
restrictive disease, obstructive disease, or interstitial 
changes.  A chest X-ray taken in February 2001 was described 
as normal.  The examiner who conducted the clinical 
examination reported a diagnosis of chronic bronchitis, by 
history.

The examiner described June 2002 VA pulmonary function test 
results as essentially normal with mild airway trapping.  
FEV-1 was 119 percent of predicted.  FEV-1/FVC was 102 
percent of predicted.  Arterial blood gases were normal.  

Initially, the Board notes that neither the former nor 
revised regulations for rating respiratory disorders are more 
favorable to the veteran, as he is not entitled to a 
compensable rating under either.  The Board has reviewed the 
entire record and cannot find any basis to support a 
compensable rating for chronic bronchitis claimed as a 
residual of inactive pulmonary tuberculosis.  The veteran has 
had normal pulmonary function and his lungs have consistently 
been found to be clinically normal.

The Board has also considered this claim in the context of 
38 C.F.R. § 4.7, but finds that the veteran's disability 
picture from chronic bronchitis, pulmonary tuberculosis, 
inactive, does not more closely approximate the criteria for 
the next high schedular rating under either the former or 
revised Diagnostic Codes 6600 or 6731.

For the foregoing reasons and bases, the Board concludes that 
the schedular criteria for a rating in excess of zero percent 
for chronic bronchitis, pulmonary tuberculosis, inactive, 
have not been met.

C.  Status Post Tuberculosis of the Larynx, Inactive

Service medical records show that when the veteran was 
hospitalized in May 1974, he was also treated for tuberculous 
laryngitis.  He was discharged a month later after his sputum 
tests converted to negative.  There are several subsequently 
dated treatment notes that contain diagnoses of laryngitis.  
In a note dated in April 1985, an examiner recorded an 
impression of chronic laryngitis from scars of previous 
tuberculosis.  The veteran's history of tuberculosis was 
noted at the time of his medical examination for separation 
from service.  However, as noted above, an X-ray did not show 
any evidence of active tuberculosis.

The veteran was granted entitlement to service connection for 
status post tuberculosis of the larynx, inactive, by the RO's 
January 1988 rating decision.  The associated disability was 
rated zero percent, effective from the date of the day 
following his separation from service.  The zero percent 
rating has been in effect since that time.

The veteran's disability from status post tuberculosis of the 
larynx, inactive, has been rated by the RO utilizing 
Diagnostic Code 6515.  That regulation has not been revised 
during the pendency of the veteran's claim.  Under that 
diagnostic code, inactive tuberculous laryngitis is to be 
rated by reference to 38 C.F.R. § 4.88c (redesignated from 
38 C.F.R. § 4.88b), or § 4.89, whichever is appropriate.  The 
provisions of 38 C.F.R. § 4.88c apply to ratings for inactive 
nonpulmonary tuberculosis initially entitled after August 19, 
1968.  The section further provides that after a one-year 
period of inactivity, the schedular evaluation for residuals 
of nonpulmonary tuberculosis is rated under the appropriate 
diagnostic code for the body part affected.  

Under the former Diagnostic Code 6516, severe, chronic 
laryngitis manifested by marked pathological changes, such as 
inflammation of the cords, or mucous membrane, thickening or 
nodules of cords or submucous infiltration, and marked 
hoarseness is rated 30 percent.  A 10 percent rating is 
assigned for chronic laryngitis manifested by moderate 
symptoms such as catarrhal inflammation of cords or mucous 
membranes and moderate hoarseness.

Under the revised Diagnostic Code 6516, chronic laryngitis 
with hoarseness, thickening or nodules of the vocal cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy, is rated 30 percent.  Chronic laryngitis with 
inflammation of the vocal cords or mucous membrane is rated 
10 percent.

When the veteran underwent a VA examination October 1986, he 
gave a history of laryngitis.  However, notes of that 
examination do not show that the veteran had current 
disability associated with a disorder of his larynx or vocal 
cords.  Subsequently dated VA outpatient treatment records do 
not show complaints, diagnoses, or treatment of residuals of 
tuberculosis of the larynx.  During an Agent Orange 
examination in October 1987, the veteran's throat was normal.  

The veteran's representative asserted during the October 1988 
hearing that the veteran's voice had been affected by 
tuberculous laryngitis.  The veteran testified that he had 
difficulty swallowing.  

The veteran underwent a VA nose and throat examination in 
June 2002.  His complaints included post-nasal drip 
alleviated by nasal spray, and loud snoring from mouth 
breathing.  He denied having any problem breathing through 
his nose.  The examiner found no purulent discharge.  The 
examiner did not report that the veteran had allergic 
attacks.  His symptoms did not require bed rest of treatment 
by a physician.  The examiner found no nasal obstruction or 
purulent discharge or crusting.  The vocal cords were within 
normal limits.  There was no stenosis of the larynx.  The 
pertinent diagnoses was laryngeal tuberculosis, by history, 
not active.

Initially, the Board finds that neither the former or revised 
regulation pertaining to the rating of disability from 
chronic laryngitis is more favorable to the veteran, as his 
disability from laryngitis does not meet the criteria for a 
compensable rating under either criteria.  After a thorough 
review of the entire record, the Board concludes that the 
veteran has not had compensable disability from residuals of 
tuberculous laryngitis at any time during the pendency of his 
claim.  The record contains no clinical finding of a 
disability related to residuals of tuberculous laryngitis 
such as hoarseness or chronic effects of the larynx or vocal 
cords.  The Board further finds that the veteran's disability 
picture from tuberculous laryngitis does not more closely 
approximate the criteria for the next higher schedular 
rating, as there are not clinical findings of voice 
impairment such as hoarseness, or other pathology of the 
larynx or vocal cords.  See 38 C.F.R. § 4.7.  Therefore, the 
Board concludes that the criteria of a compensable rating 
have not been met at any time during the pendency of the 
veteran's claim.

D.  Allergic Rhinopharyngitis

Service medical records show that the veteran was treated on 
several occasions for complaints of cold symptoms and sore 
throat.  A report of a VA ear, nose, and throat examination 
dated in October 1986 contains an impression of mild allergic 
rhinopharyngitis.

The veteran was granted entitlement to service connection for 
allergic rhinopharyngitis by the RO's January 1988 rating 
decision.  The associated disability was rated zero percent, 
effective from the date of the day following his separation 
from service.  The zero percent rating has been in effect 
since that time.


The veteran testified in October 1988 that his throat 
constantly had mucous which required him to constantly clear 
his throat.

The veteran appealed the initial noncompensable rating 
assigned for allergic rhinopharyngitis in 1988.  Since that 
time, there has been a change in the regulations that are 
applied to rate such disability.  As his appeal was pending 
at the time the applicable regulations were amended, the 
veteran is entitled to consideration under whichever set of 
regulations--old or new--provide him with a higher rating.  
See Karnas, supra.

Under former Diagnostic Code 6501, allergic rhinopharyngitis 
was rated as chronic atrophic rhinitis.  A 10 percent rating 
is assigned for definite atrophy of the intranasal structure, 
and moderate secretion.  A 30 percent rating is assigned for 
moderate crusting and ozena, with atrophic changes.  A 50 
percent rating is assigned for massive crusting and marked 
ozena, with anosmia.  

Under regulations that became effective October 7, 1996, 
under Diagnostic Code 6522, a 10 percent rating is assigned 
for allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A 30 percent 
rating is assigned for allergic or vasomotor rhinitis with 
polyps.  

During an ear, nose, and throat examination in October 1986, 
the veteran's complaints included post-nasal drip and 
recurrent sore throat.  On clinical examination, there were 
no nasal polyps.  No atrophy of nasal structure, or nasal 
obstruction was noted.  The examiner reported a diagnosis of 
mild allergic rhinopharyngitis.

When the veteran underwent a VA Agent Orange examination in 
September 1987, an examiner noted no clinical abnormalities 
of the nose and throat.  The examiner noted that there were 
no lesions of the nose or mouth.

The veteran testified in October 1988 that he had constant 
burning in his throat with difficulty swallowing and voice 
problems.

VA outpatient treatment records do no show that the veteran 
has had complaints, diagnoses or treatment for allergic 
rhinopharyngitis since his separation from service.

The clinical findings made during a VA nose and throat 
examination in June 2002 have been summarized above.  The 
veteran's complaints included post-nasal drip alleviated by 
nasal spray, and loud snoring from mouth breathing.  He 
denied having any problem breathing through his nose.  The 
examiner found no purulent discharge.  The examiner did not 
report that the veteran had allergic attacks.  His symptoms 
did not require bed rest or treatment by a physician.  The 
examiner found no nasal obstruction, purulent discharge, or 
crusting.  The pertinent diagnosis was allergic rhinitis.

The Board has reviewed the entire record and finds that the 
veteran's disability from allergic rhinopharyngitis is 
manifested by subjective complaints of post-nasal drip and 
sore throat, without objective clinical findings of nasal 
polyps, breathing obstruction, purulent discharge, crusting, 
or other abnormal clinical findings.  The veteran's symptoms 
from allergic rhinopharyngitis do not meet or approximate the 
criteria for the next higher schedular rating of 10 percent.  
Therefore, the Board concludes that the criteria for a rating 
in excess of zero percent have not been met at any time 
during the pendency of his claim under either the former or 
revised rating criteria applicable for rating of allergic 
rhinopharyngitis.

II.  Extraschedular and Other Considerations

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required frequent 
hospitalization or frequent treatment for the claimed 
disabilities herein under consideration.  The clinical 
records do not show that he has required either extensive 
treatment or hospitalization that would materially interfere 
with his ability to work.  

The record does not show an exceptional disability picture 
that would preclude the use of normal rating criteria.  The 
veteran has not demonstrated marked impairment of his 
employment by reason of these disabilities.  



III.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
RO's rating decisions, the statement of the case, the hearing 
officer's decision, and supplemental statements of the case, 
including one dated in October 2002.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that VA has 
complied with the VCAA notification requirements.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his responsibility, and what is VA's responsibility.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was so notified by the RO's September 2002 
supplemental statement of the case.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, his 
testimony, and the statements filed by him.  The RO has 
obtained treatment records identified by the veteran.  The 
veteran has not provided information concerning additional 
evidence -- such as the names of treatment providers, dates 
of treatment, or custodians of records, either private, 
Federal agency, or service related -- which has not been 
obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  The veteran has been 
afforded appropriate VA examinations in connection with all 
of the claims herein decided.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), is applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  See 66 Fed. Reg. 45,620 and 45,631-
45,632 (Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the veteran or otherwise identified in 
the claims file.  Therefore, VA has no duty to notify the 
veteran of inability to obtain evidence.


ORDER

Compensable ratings for status post right inguinal 
herniorrhaphy scar, chronic bronchitis, pulmonary 
tuberculosis, inactive, status post tuberculosis of the 
larynx, inactive, and allergic rhinopharyngitis are denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

